department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list legend contact person identification_number telephone number employer_identification_number dear this is in response to your ruling requests as to whether the proposed transactions will jeopardize your sec_501 of the internal_revenue_code tax-exempt status facts you are a not-for-profit organization tax-exempt under sec_501 of the code you describe yourself as a mutual irrigation company who primarily delivers water to entities that provide water to the public the public owns more than of your shares you g and certain participants plan to embark on a reconstruction project the project involving the enclosure of a canal a water reservoir with an open water unlined canal that lies within a corridor g holds the title to the canal and corridor the canal and corridor collectively as the canal’ but hired you pursuant to a contract to manage operate and maintain the canal nonetheless over the past years you and g have considered the idea of enclosing the canal but funding restricted this endeavor g is a government_entity and various representatives of g represent g in this endeavor however for the purposes of this ruling we refer to g and its representatives collectively as g the remainder participants include c a not-for-profit mutual irrigation corporation tax-exempt under sec_501 of the code c primarily delivers water to entities that provide water to the public the public owns more than of c’s shares and c presently is a shareholder of you md a governmental entity that operates pursuant to a state law as a metropolitan water district and in addition owner of more than of your outstanding shares cd agovernmental entity that operates pursuant to a state law as a water conservancy district jd a governmental entity operating pursuant to state law as a water conservancy district you g c md cd and jd collectively shall be known as the participants’ the benefits you anticipate receiving from the project include public safety improvement water quality improvement and the construction of a recreational public trail through the canal with the cooperation of various governmental entities within the state of t additional benefits include the conservation of water through the reduction of seepage and evaporation the expansion of the canal capacity to meet water demand and the facilitation of flow of stream water to ensure the protection of certain endangered fish species in addition completion of the project shall ensure the saving of several thousands acre-feet of water annually indirectly by cd after completion of the project title to the canal shall transfer from g to you however g cd md and jd shall retain certain easement rights to the canal to implement the project you and the rest of the participants except g shall enter into an agreement the master agreement content of the master agreement includes the project design construction terms the project funding and the canal’s capacity allocation master agreement provides that upon completion of the project a committee comprising of certain members of the participants shall maintain and manage the canal further the furthermore participants except md shall enter into a second agreement the funding agreement’ referenced in the master agreement the funding agreement memorializes g's responsibility throughout the project the project’s funding and the project funding arrangement among the funding participants pursuant to the master agreement and the funding agreement most of the participants shall agree to fund the total cost of the project dollar_figurep in the following percentages you a c b cd c jd d cd shall make two sets of contributions pertaining to the first contribution cd shall contribute st to the project pursuant to the reclamation projects authorization and adjustment act of and under cd’s water conservation program pursuant to section of central state of t project completion act upon cd's contribution of dollar_figuret g shall reimburse cd dollar_figureu via a grant cd has applied for the grant and you refer to the contribution st from cd as the section fund pertaining to the second contribution cd shall pay an additional_amount of dollar_figurev directly to g c and jd shall pay their portion of the funding contribution total dollar_figurex directly to g you through your shareholders which includes md and c shall contribute dollar_figurey your portion of the project funding project loans interest rates buy-down other means from the state of t board_of water resources or other means are available if the participants exclusive of g should require additional funds to complete the under the authority of the federal reclamation law g shall commence the project as provided in the funding agreement while you shall serve as the primary contractor on the project under g’s control and supervision you shall complete the project design solicit proposals award the construction_contract and hire the project manager inspector plant inspector half of the inspectors and quality assurance personnel g will select a resident engineer chief g shall control and disburse all of the funds contributed from cd jd and c for project purpose with your assistance because g is bound to a budget measure cd shall pay the section fund in the amount of dollar_figuret directly to you instead of to g and you shall hold the section fund and apply it towards the project you shall also hold on to your funding contribution and apply it towards the project upon the completion of the project you represent that g shall transfer title of the canal to you via a quitclaim_deed the transfer shall be subject_to g’s retention of certain easement rights subject_to the retention of certain rights by the rest of the participants and subject_to cd md and jd signing off on the canal title transfer an agreement ‘title transfer agreement between you md cd jd and g memorizes the agreement that g shall transfer certain lands inclusive of the canal to you subject_to certain conditions and subject_to certain reservations and use rights of others under the title transfer agreement you shall pay g dollar_figurez or an amount equal to the base value of the canal and certain other_property adjusted to reflect annual payment made after the title transfer agreement execution with the backing of md cd jd and g g is authorized to transfer title to the canal to you under the title transfer agreement g reserves the water mineral and perpetual easement rights of ingress and egress on over and across the canal and shall continue to participate in the maintenance reconstruction and management of the canal in addition consistent with a congressional authorization in and the title transfer agreement you shall transfer to the remainder participants except c easements rights through the canal for future water facilities in operating the canal the canal capacity shall be allocated among you c cd and jd you and c shall receive the most capacity all the agreements you submitted with this private ruling_request are in draft form however you do not anticipate any change that can affect the outcome of this ruling rulings requested based on the above facts you requested the following rulings no funds paid to g pursuant to the funding agreement for the payment of project costs and in light of title to the canal transfer to you shall be treated as income by you for the purposes of meeting the requirements of sec_501 of the code and no section fund paid to you in your capacity as a nominee for the payment of project costs and in light of title to the canal transfer to you will be treated as income by you for purposes of meeting the requirements of sec_501 of the code and your status as an organization described in sec_501 of the code will not be affected or impaired by any of the transactions falling within the project’s scope law pursuant to sec_501 of the code there shall be exemption from federal income benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses pursuant to sec_1_501_c_12_-1 of the code_of_federal_regulations regulations an organization described in sec_501 of the code must receive at least percent of its income from amounts collected from members for the sole purpose of meeting losses_and_expenses pursuant to revrul_67_265 1967_2_cb_170 making water services available are like activities within the meaning of sec_501 of the code as water services are public- utility_services similar to services provided by the organizations specified in sec_501 336_us_422 provides that where generally recognized attributes of an agency relationship are present an agent may handle the property and income of its owner-principal without being taxable therefor analysis pursuant to sec_501 there shall be exemption from federal income mutual_ditch_or_irrigation_companies or like activities but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses further pursuant to sec_1_501_c_12_-1 of the regulations an organization described in sec_501 must receive at least percent of its income from amounts collected from members for the sole purpose of meeting losses_and_expenses furthermore making water services available are like activities within the meaning of sec_501 see revrul_67_265 1967_2_cb_170 you c md cd jd and g plan to embark on the project an enclosure of the canal you and c sec_501 of the code organizations perform mutual irrigation operations and facilitate water supply to entities that make water available to the public md cd and jd statewide government entities perform water and waterways conservation g a non-state governmental entity also performs water and waterways conservation all of you except md plan to make financial contributions to see the project completed g indirectly shall make a grant to cd to finance the project g has title to the canal and pursuant to a contract between you and g you currently manage operate and maintain the canal g shall oversee the project controlling and supervising the completion of the project pursuant to the fund agreement the monies contributed shall be under either g's control or pursuant to g’s permission under your control nonetheless g shall oversee the use of all of the contributed funds to complete the project benefits from the project include better water conservation and greater water output for public use nonmember income cd jd and g are all nonmembers of you however the funding contributions made by cd jd and indirectly by g do not constitute income to you for purposes of the percent member income test of sec_501 of the code because cd jd and g did not make their contributions to you rather they contributed their contributions directly to the fund required to carry out the project you do not yet have title to the canal and won't receive title to the canal until after the the fact that cd contributed the section fund directly to you instead of g does not negate the fact cd contributed the section fund to g for the consummation of the project the section fund contribution was paid to carryout the project to reconstruct the canal owned by g section fund is already used to complete the reconstruction of the canal if not for budget reasons cd would have contributed the section fund directly to g under g’s control and supervision you shall perform and complete the project as such g shall supervise and control the use of the section fund irrespective of the fact that cd shall contribute the section fund directly to you thus we believe that based upon your factual representation of an agency relationship the agency principles provided in 336_us_422 are present in this situation and we conclude that though cd contributed the section fund to you you merely received the section fund on g’s behalf and are merely holding the section fund as a nominee or agent of g membership income md a majority shareholder of outstanding shares of you did not contribute contribution funds directly to g rather you shall make a contribution of funds provided by your shareholders which includes md and c pursuant to sec_1_501_c_12_-1 of the regulations an organization described in sec_501 of the code must receive at least percent of its income from amounts collected from members for the sole purpose of meeting losses_and_expenses the payment by you to the fund for the project is an expense of your organization because of the benefits from the project such as increase in water production to meet demand any contributions by md or c to you to be made to the fund for the project would be amounts collected by your members for expenses and would constitute member income for purposes of the percent member income test sec_501 status the fact that you paid g the amount of dollar_figurez for the members’ funds but rather a business initiative that shall benefit your members there is no doubt that the acquisition of the canal ensures your capacity and ability to continue to perform a sec_501 of the code activity provision of water for public use that directly benefits your members thus your status as an organization described in sec_501 of the code will not be affected by any of the transactions for the project title transfer is irrelevant and not a misuse of rulings based on the information submitted we rule as follows no funds paid to g pursuant to the funding agreement for the payment of project costs and in light of title to the canal transfer to you shall be treated as income by you for the purposes of meeting the requirements of sec_501 of the code and no section fund paid to you in your capacity as a nominee for the payment of project costs and in light of title to the canal transfer to you will be treated as income by you for purposes of meeting the requirements of sec_501 of the code and your status as an organization described in sec_501 of the code will not be affected or impaired by any of the transactions falling within the project's scope this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert w malone acting manager exempt_organizations technical group enclosure notice
